UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7135



CHARLES J. E. BRYANT, a/k/a Umar Al-Rahiim,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-98-2817-4-23AK)


Submitted:   February 22, 2000            Decided:   April 24, 2000


Before WILLIAMS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charles J. E. Bryant, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles J. E. Bryant seeks to appeal the district court’s

order accepting the report and recommendation of a magistrate judge

and denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).*      We have reviewed the record, the dis-

trict court’s opinion, and the magistrate judge’s report and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.       See Bryant v. State of South Carolina, No. CA-98-2817-4-

23AK (D.S.C. July 27, 1999).     We also deny Bryant’s motion to com-

pel production of transcripts.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




         *
          The magistrate judge and the district court properly
construed Bryant’s motion as one filed under § 2254 rather than 28
U.S.C. § 2241 (1994) as Bryant styled it.


                                    2